                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


James Andre Woodard,                                   File No. 21-cv-483 (ECT/TNL)

             Petitioner,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
Vicki Genson, Warden,

           Respondent.
________________________________________________________________________

      Magistrate Judge Tony N. Leung issued a Report and Recommendation on April 9,

2021. ECF No. 5. No party has objected to that Report and Recommendation, and it is

therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 5] is ACCEPTED;

      2.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to Rule 4

of the Rules Governing Section 2254 Proceedings in the United States District Courts; and

      3.     No certificate of appealability shall be issued.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 3, 2021                        s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
